DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

           SRL ASSOCIATES, a Florida general partnership,
                           Appellant,

                                       v.

       THE ESTATE OF ROBERT A. SHUPACK and PERSONAL
          REPRESENTATIVE, ERIC R. SEVERSON, ESQ.,
                         Appellee.

                                 No. 4D13-4839

                                [October 5, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach   County;    Peter   D.    Blanc,     Judge;   L.T.   Case     No.
2011CA000603XXXXMB.

  Alan G. Geffin and Christopher Perez-Gurri of GPG Law, Fort
Lauderdale, for appellant.

  No brief filed, for appellee.

PER CURIAM.

  Affirmed.

TAYLOR, MAY and KUNTZ, JJ., concur.

                            *           *           *

  Not final until disposition of timely filed motion for rehearing.